DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-10 are currently pending and addressed below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving member” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wettern (US 9714491 B2), hereinafter Wettern.
Claim 1, Wettern teaches a portable, non-anchored, self-supporting, retractable banner stanchion assembly for selective placement by a user on a walking surface (Fig. 1 shows a portable, non-anchored, self-supporting, retractable banner stanchion assembly), comprising:
a stanchion (Fig. 1 shows stanchion 11);
a base member supporting and disposing the stanchion in an upright position (Fig. 1 shows base 10 supporting and disposing the stanchion 11 in an upright position);
a housing positioned relative to the stanchion substantially normal to the walking surface (Fig. 1 shows housing 12 positioned relative to the stanchion substantially normal to the walking surface), the housing having a first end (Fig. 1 shows housing 12 has a first end), a second opposing end (Fig. 1 shows housing 12 has a second end), and a sidewall extending therebetween and having an elongate opening (Fig. 1 shows a sidewall of the housing 12 having an elongate opening 14);
a rotatable rod disposed within the housing (Fig. 2 shows rotatable rod 13);
a flexible banner (Fig. 1 shows a flexible banner 15) having a trailing edge coupled to the rotatable rod (Fig. 1-2 show the banner 15 has a trailing edge coupled to the rotatable rod 13), a leading edge (Fig. 1-2 show the banner’s leading edge 16), and a top edge extending between the trailing edge and the leading edge (Fig. 1-2 show the banner 15 has a top edge extending between the trailing edge and the leading edge);
and a spring coupled to the rotatable rod to exert a force in a direction opposite a direction of extension of the flexible banner (Fig. 2-3 show spring 25 coupled to rotatable rod 13 and exerts a force in a direction opposite a direction of extension of the flexible banner).
Claim 2, Wettern teaches wherein the housing is rotatable (The stanchion assembly is portable and non-anchored, and the entire assembly is movable or rotatable; thus the housing is also rotatable).
Claim 3 (as best understood), Wettern teaches further comprising a receiving member for receiving and coupling the assembly to a leading edge of a flexible banner of an adjacent retractable banner (Fig. 1 and 2 show receiving members 17, 18 at the leading edge of flexible 
Claim 5, Wettern teaches a portable, non-anchored support structure for positioning a retractable banner assembly on a walking surface (Fig. 1 shows a portable, non-anchored support structure for positioning a retractable banner assembly on a walking surface), comprising:
a base member (Fig. 1 shows a base 10); and
a stanchion supported in an upright position by the base member (Fig. 1 shows stanchion 11 being supported in an upright position by the base 10), wherein the retractable banner assembly is positioned relative to the stanchion substantially normal to the walking surface (Fig. 1 shows the retractable banner assembly is positioned relative to the stanchion substantially normal to the walking surface).
Claim 6, Wettern teaches wherein the banner assembly is rotatable ( Fig. 1-2 show the banner assembly is rotatable. Col. 2, lines 3-13 also disclose that the banner assembly is rotatable).
Claim 8, Wettern teaches wherein the banner assembly comprises: 
a housing having an elongate opening (Fig. 1 shows housing 12 having an elongate opening 14);
and a flexible banner (Fig. 1 shows a flexible banner 15) extensible and retractable through the elongate opening (Fig. 1-2 show the flexible banner 15 is extensible and retractable through the elongate opening 14 of the housing 12).

Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by de Lorenzo (US 7178790 B2), hereinafter de Lorenzo.
Claim 9, de Lorenzo teaches a portable, non-anchored support structure for positioning a plurality of retractable banner assemblies on a walking surface (Fig. 1 shows a portable, non-anchored support structure for positioning a plurality of retractable banner assemblies on a walking surface), comprising:
a base member (Fig. 1 shows a base member); and
a stanchion supported by the base member in an upright position substantially normal to the walking surface (Fig. 1 shows a stanchion 1 supported by the base member in an upright position substantially normal to the walking surface), wherein each of the banner assemblies is positioned relative to the stanchion substantially normal to the walking surface (Fig. 1 shows a plurality of banner assemblies positioned relative to the stanchion 1).
Claim 10, de Lorenzo teaches wherein each of the plurality of retractable banner assemblies is rotatable (Fig. 1-2 show each of the plurality of banner assemblies are rotatable; col. 1, lines 50-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wettern (US 9714491 B2), hereinafter Wettern, in view of Moir (US 10422091 B1), hereinafter Moir.
Claim 4, Wettern teaches the assembly of claim 1 above. However, Wettern fails to disclose a handle. Regardless, Moir teaches wherein the stanchion further comprises a handle (Fig. 2-3 show a handle 42 attached to a stanchion).
Wettern and Moir are both considered analogous to the claimed invention because they are in the same field of endeavor, i.e. portable, retractable banner stanchion assemblies. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wettern to incorporate the teachings of Moir because adding a handle allows for maneuvering of the apparatus (Moir, col. 3, line 17-20).
Claim 7, Wettern teaches the assembly of claim 5 above. However, Wettern fails to disclose a handle. Regardless, Moir teaches wherein the stanchion further comprises a handle (Fig. 2-3 show a handle 42 attached to a stanchion).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wettern to incorporate the teachings of Moir for the same reason given in claim 4 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pichik (US 9598896 B1) discloses a portable retractable banner stanchion assembly with a base, a stanchion, a housing, a flexible banner, a rotatable rod within the housing and attached to the flexible banner, and a spring coupled to the rotatable rod. However, the assembly needs to be anchored.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631